
	
		III
		111th CONGRESS
		1st Session
		S. RES. 64
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2009
			Mrs. Boxer (for herself
			 and Mr. Carper) submitted the following
			 resolution; which was referred to the Committee on Environment and Public
			 Works
		
		RESOLUTION
		Recognizing the need for the Environmental
		  Protection Agency to end decades of delay and utilize existing authority under
		  the Resource Conservation and Recovery Act to comprehensively regulate coal
		  combustion waste and the need for the Tennessee Valley Authority to be a
		  national leader in technological innovation, low-cost power, and environmental
		  stewardship.
	
	
		Whereas the burning of coal creates more than 130,000,000
			 tons of coal combustion waste a year;
		Whereas coal combustion waste is made up of various types
			 of waste, including fly ash, bottom ash, boiler slag, and flue gas emission
			 control waste;
		Whereas the National Academy of Sciences found that coal
			 combustion waste often contain a mixture of metals [including arsenic,
			 lead, selenium, mercury, cadmium, beryllium, chromium, thorium and uranium] and
			 other constituents in sufficient quantities that they may pose public health
			 and environmental concerns if improperly managed.;
		Whereas the 2 most common forms of disposal for coal
			 combustion waste are landfills and surface impoundments, with impoundments
			 generally holding a wet waste mixture of water and landfills
			 holding a dry waste that does not include intentionally added
			 water, although other forms of disposal also occur in other areas including
			 mines;
		Whereas a 1993 report prepared for the United States
			 Department of Energy found that over the preceding 50 years, roughly
			 500,000,000 tons of coal combustion waste were disposed of at then-existing or
			 operating waste management units, and that about 1,000,000,000 tons of coal
			 combustion wastes had been disposed of at an estimated 759 closed units;
		Whereas the United States Environmental Protection Agency
			 reported to Congress in 1999 that there were roughly 600 fossil fuel combustion
			 waste disposal units operating at approximately 450 coal-fired power
			 plants;
		Whereas the United States Department of Energy in 2006
			 found: The total number of [coal combustion waste] disposal units
			 permitted, built, or laterally expanded between January 1, 1994 and December
			 31, 2004 (‘new units’) is not known, as no industry organization or government
			 agency tracks this information,;
		Whereas on Monday, December 22, 2008, at 1:00 a.m. a wall
			 constructed of coal combustion waste and dirt failed on a 84-acre surface
			 impoundment holding coal combustion waste and water at the Kingston Fossil
			 Plant in Harriman, Tennessee, 40 miles west of Knoxville;
		Whereas the spill from this wet storage
			 impoundment at the Kingston plant released 5,400,000 cubic yards of waste,
			 equaling more than 1,000,000,000 gallons or an amount nearly 100 times greater
			 than the amount of oil spilled in the Exxon Valdez disaster, into the Emory
			 River and the surrounding valley and community;
		Whereas the spill from the Kingston plant covered half of
			 a square mile of land and water with waste up to 12 feet deep, destroying
			 roads, waterways, wildlife, trees, railroad tracks, and impacting 42
			 properties, 40 homes, and sections and coves of the Emory River used by
			 businesses, community members, families, and children;
		Whereas the Kingston spill occurred around 1:00 a.m. in
			 the morning in December, but if it had occurred at midday during the summer,
			 when businesses, community members, families, and children regularly use the
			 river and coves, the already-extensive property damage could have been far
			 greater and the loss of life could have been catastrophic;
		Whereas the United States Department of Energy has
			 information demonstrating wet storage impoundments present risks to public
			 safety, health, and the environment: [W]et impoundment systems require
			 substantially greater disposal site volumes than dry systems. … Also, the
			 presence of free liquid increases the possibility of leachate (i.e., a
			 combination of ash solids and water) creation and its potential for migration
			 into underlying soils and groundwater;
		Whereas in 2006 the United States Department of Energy
			 reported inconsistent coal combustion waste disposal standards, with some
			 States weakening safeguards and others improving protections;
		Whereas the United States Environmental Protection Agency
			 in 2000 produced a draft regulatory determination that certain fossil fuel
			 combustion wastes, including coal ash, should be regulated as a hazardous waste
			 under the Resource Conservation and Recovery Act; and
		Whereas the United States Environmental Protection Agency
			 has continued to issue information on the adverse effects of coal combustion
			 waste but the agency has so far not required any consistent Federal regulatory
			 protections for coal combustion waste disposal practices despite their clear
			 authority to do so: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the need for the United States
			 Environmental Protection Agency to—
				(A)immediately
			 conduct and complete reviews, including onsite confirmatory examinations, of
			 all coal combustion waste impoundments and landfills to ensure the safety of
			 people and the environment located in any area that may be threatened by a
			 spill or release from an impoundment or landfill;
				(B)report to the
			 Senate Committee on Environment and Public Works on the earliest date possible
			 that the Agency can regulate coal combustion waste using their existing
			 authority under the Resource Conservation and Recovery Act;
				(C)propose rules as
			 quickly as possible to regulate coal combustion waste under the Resource
			 Conservation and Recovery Act using the substantial information currently
			 available to the Agency; and
				(D)issue final rules
			 as quickly as possible on regulating coal combustion waste under the Resource
			 Conservation and Recovery Act; and
				(2)recognizes the
			 need for the Tennessee Valley Authority to meet the intentions of Congress and
			 be a national leader in technological innovation, low-cost power, and
			 environmental stewardship.
			
